                    UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF NORTH CAROLINA
                             ASHEVILLE DIVISION


UNITED STATES OF AMERICA                      )     DOCKET NO. 1:19CR064
                                              )
             vs.                              )
                                              )
ELLEN MADANS FROST                            )
                                              )

                       JOINT MOTION TO CONTINUE

      NOW JOINTLY COME the United States of America, by and through R.

Andrew Murray, United States Attorney for the Western District of North Carolina,

and the Defendant, who hereby respectfully submit this motion to continue the trial

in this matter, currently set for March 30, 2020.

      As the Court knows, the current public health situation involving the

coronavirus pandemic is affecting public gatherings and travel. For example, the

Governor of North Carolina has issued an executive order forbidding gatherings of

more than 100 persons, and yesterday the Centers for Disease Control and

Prevention (CDC) issued a recommendation that for the next eight weeks any events

consisting of 50 people or more should be canceled or postponed.

Www.cdc.gov/coronavirus/2019-ncov/community/large-events/mass-gatherings-

ready-for-covid-19.html. The CDC has also recommended “social distancing” and

self-quarantining for anyone who has been exposed to someone who has tested


                                          1

      Case 1:19-cr-00064-RJC-DSC Document 34 Filed 03/16/20 Page 1 of 3
positive for the disease. This is complicated by the ability of an infected person to

spread the disease up to five days before that person begins to display symptoms and

realizes that he or she has become infected.

         The United States has issued subpoenas for at least four witnesses who would

likely have to travel by air, coming from New York, New Jersey, southern Florida,

and California. Their ability to travel might be significantly impaired by the

restrictions on travel, which appear to be tightening daily. The Defendant’s attorney

has received word from several defense witnesses who have similarly questioned

their ability to appear. Additionally, one of the members of the defense team is

already undergoing self-quarantine, negatively affecting the defense’s readiness for

trial.

         It is also reasonable to question whether, by March 30, 2020, the minimum

necessary number of potential jurors will be able to appear in Court for the jury

selection process. Finally, there is the danger that the gathering of the court

personnel, jurors, parties, and more than 30 witnesses could further the spread of the

infection.

         The parties note that on March 13, 2020, the Court issued a directive

addressing the policies and practices of the Court during the public health

emergency. In that directive, entitled “In Re: Coronavirus COVID-19,” the Court

ordered that “the time period of the continuances implemented as a result of this


                                           2

         Case 1:19-cr-00064-RJC-DSC Document 34 Filed 03/16/20 Page 2 of 3
Directive will be excluded under the Speedy Trial Act, as the Court specifically finds

that the ends of justice served by ordering the continuances outweigh the best

interests of the public and the defendant’s rights to a speedy trial, pursuant to 18

U.S.C. § 3161(h)(7)(A).”

      Counsel for the Defendant has informed the undersigned that he may represent

to the Court that this is a joint motion.

      WHEEFORE, the parties respectfully move that this Court find, pursuant to

18 U.S.C. § 3161(h)(7)(A), that the interests of justice outweigh the right to a speedy

trial in this case, and continue the trail from March 30, 2020, to a date that the Court

deems appropriate and reasonable.

      Respectfully submitted, this 16th day of March, 2020.

                                            R. ANDREW MURRAY
                                            UNITED STATES ATTORNEY

                                            /s/ Richard Lee Edwards

                                            RICHARD LEE EDWARDS
                                            ASSISTANT U. S. ATTORNEY
                                            N.C. Bar Number 30205
                                            100 Otis Street
                                            Asheville, NC 28801
                                            Telephone: (828) 271-4661
                                            Fax: (828) 271-4670
                                            E-mail: Richard.Edwards2@usdoj.gov




                                              3

      Case 1:19-cr-00064-RJC-DSC Document 34 Filed 03/16/20 Page 3 of 3
